Case 3:19-mj-00214-LRA Document 4 Filed 08/05/19 Page 1 of 6

SOUTHERN DISTRICT OF MISSISSIPPI
FILED

AUG -5 2019

     
 

 

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

 

 

 

IN THE MATTER OF AN APPLICATION )

BY THE UNITED STATES OF AMERICA) | ADMINISTRATIVE SEARCH WARRANT
FOR AN ADMINISTRATIVE SEARCH _ )

WARRANT PURSUANT TOTITLE8, ) — MISCNo. “6! LAMAIU LR-A-
UNITED STATES CODE, SECTION 1357 _)

UNDER SEAL
TO SEARCH THE PREMISES:

P H FOOD, INC
4013 Highway 80
Morton, MS 39117

To Any Authorized Agent of U. S. Department of Homeland Security, Homeland
Security Investigations (“HSI”):

Application having been made by the United States for an administrative search warrant
to search the premises known as:

P H FOOD, INC
4013 Highway 80
Morton, MS 39117

and all appurtenances thereto, more particularly described in Attachment A, and having reviewed
and considered the attached Affidavit of Homeland Security Investigations Special Agent
Anthony Todd Williams, III., and 8 U.S.C. §1357, which authorizes employees of the U. S.
Department of Homeland Security, Homeland Security Investigations to interview and arrest
persons believed to be unlawfully within the United States, See Attachment B, Blackie ’s House
of Beef, Inc. v. Castillo, 659 F.2d 1211 (D.C. Cir. 1981), cert. denied , 455 U.S. 940 (1982), and
International Molders & Allied Workers' Local Union y. Nelson et al., 799 F.2d 547, 552 (9th
Cir. 1986), I am satisfied there is reasonable cause to believe that aliens unlawfully in the United
States are located on the above described premises during their normal working hours.

WHEREFORE YOU ARE HEREBY AUTHORIZED AND COMMANDED:
To serve this warrant upon and to search, within a period of ten (10) regular workdays

from this date between 6:00 a.m. and 6:00 p.m., the premises known as P H FOOD, INC, 4013
Highway 80, Pelahatchie, MS 39117, for aliens unlawfully within the United States. The search
Case 3:19-mj-00214-LRA Document 4 Filed 08/05/19 Page 2 of 6

may extend to all areas in which it may be reasonably thought a person could be located,
including places in which persons could conceal themselves.

You are further commanded to prepare a written inventory of any persons arrested in
connection with the search conducted pursuant to this warrant and to promptly return this
warrant and the written inventory to me, not later than ten (10) days from the issuance of this
warrant

A
SO ORDERED, this the J day of hy 5 att 42019.
Honorable Linda R. Scot

United States Magistrate Judge
United States District Court for the
Southern District of Mississippi
Case 3:19-mj-00214-LRA Document 4 Filed 08/05/19 Page 3 of 6

ATTACHMENT A
Property/Premises to be Searched

The property/premises to be searched is further described as being located at 4013 Highway 80,
Morton, Mississippi 39117 and its curtilage. P H FOOD, INC. consists of one building used for
production, administrative office and out buildings, appurtenances, attached and detached
garages and vehicles and trailers located on its curtilage, including any and all parking lots and

persons inside vehicles.

North side view

 
Case 3:19-mj-00214-LRA Document 4 Filed 08/05/19 Page 4 of 6

East side view

 
Case 3:19-mj-00214-LRA Document 4 Filed 08/05/19 Page 5 of 6

South side view

 

West side view

 
Case 3:19-mj-00214-LRA Document 4 Filed 08/05/19 Page 6 of 6

ATTACHMENT B
Persons or Property to be seized
Evidence, fruits, and instruments of the crimes described in the attached affidavit, namely:

1. Aliens present in the United States without legal authority.
